Citation Nr: 0635613	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-13 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for mild degenerative 
changes and a tear of the medial meniscus of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1969 through 
September 1970.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a July 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire.


FINDINGS OF FACT

The veteran has mild degenerative changes and a tear of the 
medial meniscus of the right knee which is not related to 
service 


CONCLUSION OF LAW

Mild degenerative changes and a tear of the medial meniscus 
of the right knee was not incurred in, or related to active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, he was not provided with the notice 
of the type of evidence necessary to establish a disability 
rating or an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran 
concerning these elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of the final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

In the instant case, the Board concludes that the RO letter 
sent in May 2003, (prior to the July 2003 adverse 
determination) adequately informed the veteran of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
veteran was expected to provide.  The letter also essentially 
told the veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the VA's duty to notify has been fully satisfied with respect 
to the claim.

The Board further notes that the veteran's service medical 
records and private medical records have been obtained.  
Additionally, the veteran was afforded a decision review 
officer (DRO) hearing at the RO in conjunction with his 
claim.  The veteran has not identified any further evidence 
with respect to his claim, and the Board is similarly unaware 
of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).


History and Analysis

The veteran asserts that he injured his right knee when he 
slipped and hit it on an artillery box while working in a 
bunker in Vietnam.  

The veteran's service medical records are silent to any 
complaints of, or treatment for, any knee injury or knee 
pain.  The veteran's report of medical history and 
examination upon induction into service, both dated January 
1969, noted no abnormalities of the knees or lower 
extremities.  Additionally, the veteran did not report any 
problems or injury to his right knee on his report of medical 
history upon separation in September 1970.  Similarly, his 
separation examination, dated September 1970, did not note 
any abnormalities of the knee or the lower extremities.  
Physical examination of the lower extremities was normal.

The veteran submitted private medical records from the 
Dartmouth-Hitchcock Clinic dated October 1999 through 
September 2003.  These records contain complaints of right 
knee pain for two to three years prior to 2001, as well as 
diagnoses of mild degenerative joint disease and a torn 
medial meniscus in the right knee.  A treatment note dated 
September 2002, noted a normal right knee that did cause the 
veteran some occasional irritation.  A May 2003, treatment 
report noted that the veteran received a cortisone injection 
for his right knee pain.  A June 2003 examination revealed 
that the veteran had full flexion and extension in his right 
knee, with no ligament laxity on valgus or varus stressing.  
A July 2003 note shows that the veteran gave a history of 
injuring his knee while in the military for which he was 
given pain killers, and that the knee improved without 
further treatment.  

A May 2003 x-ray of the right knee showed degenerative joint 
disease and a degenerative meniscus.  A July 2003 MRI of the 
right knee showed a tear in the medial meniscus, appearing to 
be a cleavage type tear, extending to the inferior surface.  
The physician advised the veteran that this type of tear was 
likely related to the mild degenerative joint disease.

The veteran was afforded a DRO hearing in January 2004.  
During the hearing the veteran asserted that he injured his 
knee while working in a bunker in Vietnam.  He asserted the 
injury occurred as the result of a significant impact to his 
right knee after falling and hitting the knee on an artillery 
box in Vietnam.  He reported being given pain killers for his 
injury but that he did not receive any other treatment.  He 
also stated that his right knee pain has continually worsened 
over the years.  The veteran attributed his current knee 
condition to a service injury.  However, as a lay person, the 
veteran lacks the capacity to provide evidence regarding the 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

While the veteran has a current right knee condition, there 
is no objective medical evidence that shows that the current 
condition is related to the veteran's service.  The service 
medical records are devoid of any complaints of, or treatment 
for, any knee injury or knee pain.  Moreover, the first 
documentation of any right knee pain or injury is reflected 
in a treatment note dated, April of 2001, when the veteran 
complained of experiencing right knee pain for the prior two 
or three years.  This documentation is nearly 30 years after 
the veteran's discharge from service.  

There is no competent medical evidence showing a link between 
the veteran's current right knee condition and any incidence 
of his service.  Accordingly, service connection is not 
warranted, as there is not an approximate balance of positive 
and negative evidence regarding the merits of the appellant's 
claims for mild degenerative changes and a tear of the medial 
meniscus of the right knee that would give rise to a 
reasonable doubt in favor of the appellant, the benefit of 
the doubt rule is not applicable.  See 38 U.S.C.A. § 5170(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
   

ORDER

Service connection for mild degenerative changes and a tear 
of the medial meniscus of the right knee is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


